FILED
                                                                                  October 1, 2021
                              STATE OF WEST VIRGINIA                             EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                            SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




State of West Virginia,
Petitioner Below, Respondent

vs.) No. 20-0324 (Greenbrier County 18-F-60(B) and 19-F-111(B))

David Canaday, Jr.,
Defendant Below, Petitioner




                               MEMORANDUM DECISION



        Petitioner David Canaday, Jr., by counsel Joshua L. Edwards, appeals the April 29, 2020,
order of the Circuit Court of Greenbrier County sentencing him to an indeterminate
three-to-ten-year term of incarceration. The State of West Virginia, by counsel Patrick Morrisey
and Lara K. Bissett, filed a response in support of the circuit court’s order. Petitioner filed a reply.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In June of 2017, petitioner met with Michelle Farley at her home after she called him
seeking to purchase methamphetamine. Petitioner did not have any methamphetamine he was
willing to sell but agreed to share what he had with Ms. Farley. The two went into Ms. Farley’s
bathroom alone and used methamphetamine together. Ms. Farley overdosed while in the bathroom
with petitioner. Ms. Farley’s father, who was also living in the home, entered the bathroom. He
called for an ambulance, but Ms. Farley was unable to be revived by paramedics.

        Petitioner was indicted in June of 2018 on two felony counts of delivery of a controlled
substance and one count of felony murder. The State filed a criminal information against petitioner
in June of 2019, charging him with one felony count of delivery of a controlled substance and one
felony count of failure to render aid. The State also filed an information regarding sentence,

                                                   1
alleging that petitioner had been convicted of conspiracy to commit burglary in 2012, for which he
was granted an alternative sentence at the Anthony Center. 1

        Petitioner entered into a plea agreement whereby he agreed to plead guilty to two counts of
delivery of a controlled substance. Petitioner also agreed to admit that he was the individual named
in the information regarding sentencing and acknowledged that this would expose him to an
enhanced sentence. In exchange, the State agreed to dismiss the remaining charges. In June of
2019, the circuit court held a plea hearing and, following an extensive plea colloquy, accepted his
guilty pleas and his admission of the information regarding sentencing. The circuit court ordered
the preparation of a pre-sentence investigation report and scheduled the matter for sentencing.

        The circuit court held the final sentencing hearing in September of 2019. Petitioner moved
for alternative sentencing so that he could complete the Recovery Point substance abuse treatment
program. Petitioner exercised his right to allocution, asserting that he sought out the Recovery
Point substance abuse treatment program after he relapsed following the death of his grandfather
in August of 2019. Petitioner stated that he had been attending the six-month program at Recovery
Point for “a couple of weeks.” The State objected to petitioner’s motion for alternative sentencing,
arguing that such a sentence depreciated the nature of the offense.

        In pronouncing its sentence, the circuit court considered that petitioner was a
thirty-year-old man with the equivalent of a high school diploma, which he received during his
prior felony sentence at the Anthony Center. The court noted that petitioner was “not a stranger” to
the criminal justice system or to various means of community corrections. According to the
pre-sentence investigation report, petitioner completed the Anthony Center program, which the
court considered “suggest[s] that [petitioner] may do better when he is under the strict supervision
that fences and locked doors provide.” After petitioner’s release from the Anthony Center and
while under probation supervision related to this prior sentence, petitioner re-offended and was
reincarcerated. The circuit court concluded that petitioner “ha[d] only gone [a] short period of time
during his adult life without running afoul of the criminal laws.” The circuit court reasoned that

       given [petitioner’s] history of disregard for the law as well as the seriousness of the
       crimes for which he stands convicted, that any sentence other than one of active
       incarceration would unduly depreciate the seriousness of the crimes and his failure
       to benefit on an ongoing basis from the opportunities that have been provided to
       him in the past.

Thus, the circuit court ordered petitioner to serve an enhanced two-to-five-year term of
incarceration for one count of delivery of a controlled substance and a one-to-five-year term of

       1
         “Anthony Center” refers to the Anthony Correctional Center, which is a potential
alternative sentence for young adult offenders between the ages of eighteen and twenty-five.
Offenders are committed for a term of six months to two years and are released on probation if
successful in completing the program’s requirements. See W. Va. Code §§ 25-4-1 – 25-4-12.


                                                 2
incarceration for the second count of delivery of a controlled substance. The court ordered that the
terms of incarceration would be served consecutive to each other, for an aggregate
three-to-ten-year term of incarceration. Finally, the court recommended that petitioner participate
in the residential substance abuse treatment (“RSAT”) program that was offered by the Division of
Corrections and Rehabilitation. The order memorializing the circuit court’s decision was entered
on December 6, 2019.

        In February of 2020, petitioner, by counsel, filed a motion for reduction of sentence under
Rule 35(b) of the West Virginia Rules of Criminal Procedure. 2 In the motion, he asserted that the
circuit court “ordered that [he] participate in the RSAT program,” but that he had been unable to
participate in the RSAT program thus far. Petitioner requested that he be furloughed so that he
could participate in the Recovery Point program. Alternatively, petitioner requested that the circuit
court modify his sentence and order that his terms of incarceration be served concurrently. The
circuit court addressed petitioner’s motion by order entered in March of 2020. It clarified that it
merely recommended—not ordered—that petitioner participate in the RSAT program and
considered that “[a]mple time remain[ed] within the period of the sentences imposed upon
[petitioner] for him to participate in the RSAT program.” The circuit court concluded that
petitioner had not “presented any new evidence or legal arguments to justify a reduction in his
sentence” and “failed to present any compelling non-legal justification that warrant[ed] a
reconsideration of his sentence.” Accordingly, the circuit court denied petitioner’s motion for
reduction of sentence by its March 4, 2020, order.

        Petitioner mailed two pro se letters to the circuit court in April of 2020. In the first letter,
petitioner asked the court to “give the Reconsideration another thought.” He asserted that he
wished to appeal the court’s prior decision, but that his counsel’s law license was suspended, and
he did not learn of the circuit court’s March 4, 2020, order denying his prior motion for reduction
of sentence until the time period to appeal had passed. Petitioner explained that he was not
considered a “priority” for the RSAT program because he was not eligible for parole until June of
2022. He requested that his terms of incarceration be modified to be served concurrently so that his
parole date would be sooner and, consequently, he would be considered a “priority” for the RSAT
program. In the second letter, petitioner urged the circuit court to reduce his sentence because his
mother had been diagnosed with “the virus that [is] goin[g] around” (presumably COVID-19) and
his pregnant sister was due to deliver a baby “any day.” Petitioner averred that he would participate
in any number of community correction opportunities, such as “drug court, day report, [and] a lot
of probation.” Finally, petitioner requested that the circuit court “just please reconsider my
reconsideration that you denied.”

         On April 29, 2020, the circuit court issued an order that characterized petitioner’s pro se
letters as subsequent motions for reconsideration. Regarding these motions, the circuit court found

       2
        Rule 35(b) of the West Virginia Rules of Criminal Procedure provides, in relevant part,
that “a motion to reduce a sentence may be made, or the court may reduce a sentence without
motion within 120 days after the sentence is imposed.”


                                                   3
that the time period to file motions for reconsideration expired on April 6, 2020. Therefore, the
circuit court concluded that the motions were not timely filed. However, the circuit court also
found that the motions “largely reiterate the grounds for relief previously rejected by the [c]ourt,
and they do not present any new evidence or new legal arguments that would justify a reduction or
modification of [petitioner’s] sentence.” The court noted that petitioner’s counsel’s law license
was indeed suspended on March 20, 2020, which was prior to the expiration of the time period
wherein petitioner could appeal its prior decision. Accordingly, the circuit court ordered that
petitioner would be appointed counsel and that he would be permitted to appeal its March 4, 2020,
order denying his first motion for reconsideration of sentence. Petitioner now appeals the circuit
court’s April 29, 2020, order denying his motions for a reduction of sentence.

        On appeal, petitioner argues that the circuit court abused its discretion in denying his pro se
motions upon a legal error. Petitioner avers that the circuit court’s finding that the motions were
untimely filed is clearly erroneous because of this Court’s orders declaring a judicial emergency
that extended the deadlines for certain filings. See Administrative Order entered March 22, 2020,
Re: Judicial Emergency Declared; and Administrative Order entered April 3, 2020, Re: Judicial
Emergency Declared, Amended Order. He argues that, because the timelines were extended by
this Court, “it was error and therefore an abuse of discretion not to fully consider his motions.”
Petitioner also argues that the circuit court erred in rejecting his motions because they “failed to
raise ‘new evidence or legal arguments that would justify a reduction or modification of
[petitioner’s] sentence.’” According to petitioner, his assertions that his mother had been
diagnosed with COVID-19 and that his sister was expected to soon be in labor with her child were
both facts that could justify a reduction in his sentence. Finally, petitioner argues that the circuit
court abused its discretion in refusing to reduce his sentence so that he could pursue substance
abuse treatment at Recovery Point.

       This Court has held that

       “[i]n reviewing the findings of fact and conclusions of law of a circuit court
       concerning an order on a motion made under Rule 35 of the West Virginia Rules of
       Criminal Procedure, we apply a three-pronged standard of review. We review the
       decision on the Rule 35 motion under an abuse of discretion standard; the
       underlying facts are reviewed under a clearly erroneous standard; and questions of
       law and interpretations of statutes and rules are subject to a de novo review.” Syl.
       Pt. 1, State v. Head, 198 W.Va. 298, 480 S.E.2d 507 (1996).

Syl. Pt. 1, State v. Marcum, 238 W. Va. 26, 792 S.E.2d 37 (2016). A motion for reduction of
sentence under Rule 35(b) is “essentially a plea for leniency from a presumptively valid
conviction.” Head, 198 W. Va. at 306, 480 S.E.2d at 515 (Cleckley, J., concurring).

        First, we find that the circuit court erred in finding that petitioner’s Rule 35(b) motions
were not timely filed. As petitioner correctly points out on appeal, this Court’s administrative
orders extended deadlines “set to expire between March 23, 2020, and May 1, 2020 . . . to May 4,
2020.” See Administrative Order entered April 3, 2020, Re: Judicial Emergency Declared,
Amended Order. However, we also find that this error was harmless because the circuit court did
                                                  4
not rely solely on its erroneous determination to dispose of petitioner’s motions.
“[N]onconstitutional error is harmless when it is highly probable the error did not contribute to the
judgment.” State v. Guthrie, 194 W. Va. 657, 684, 461 S.E.2d 163, 190 (1995). The circuit court
set forth two other compelling reasons for denial when it found that the motions “largely reiterate
the grounds for relief previously rejected by the [c]ourt, and they do not present any new evidence
or new legal arguments that would justify a reduction or modification of [petitioner’s] sentence.”
Although the court believed petitioner’s motions were untimely, it nevertheless considered the
substance of those motions and found that the information contained therein did not justify a
reduction or modification of petitioner’s sentence. We agree with the circuit court’s substantive
evaluation, and thus, this error is harmless.

        Further, we agree with the circuit court that petitioner had ample time to complete the
RSAT program offered by the Division of Corrections and Rehabilitation. Petitioner’s assertions
that he could have participated in the program at Recovery Point ignore the circuit court’s prior
findings that any other sentence “other than one of active incarceration would unduly depreciate
the seriousness of [petitioner’s] crimes and his failure to benefit on an ongoing basis from the
opportunities that have been provided to him in the past.” In conclusion, we find no abuse of
discretion in the circuit court’s denial of petitioner’s motions for a reduction of sentence.

       For the foregoing reasons, we find no error in the circuit court’s April 29, 2020, order.

                                                                                          Affirmed.

ISSUED: October 1, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 5